Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Glueck (Reg. No. 37,838) on 9/9/2021.
IN THE CLAIMS OF THE AMENDMENT DATED 6/22/2021:
In claim 4, line 5 before “trailing”, “a” has been replaced with – the --.
In claim 4, line 7 before “acquiring”, “size” has been deleted.
In claim 8, line 10 before “leading”, “the” has been replaced with -- a --.
In claim 10, line 26 after “said”, “sheet feeding device” has been replaced with – feeding portion --.
In claim 10, line 37 after “.” has been deleted.  In other words, the period at the end of line 37 in claim 10 has been deleted.
In claim 11, line 26 after “said”, “sheet feeding device” has been replaced with – feeding portion --.
In claim 11, line 40 after “.” has been deleted.  In other words, the period at the end of line 40 in claim 11 has been deleted.

Allowable Subject Matter
3.	Claims 1-12, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10 and 11 of the 6/22/2021 amendment, and as modified by the attached examiner’s amendment, are patentable over the prior art of record, because the teachings of the references taken as a whole do not show or render obvious the combination, including -2-a controller configured to execute a contact operation in which the controller causes a moving mechanism to move a feeding portion from a separated position to a contact position, in a case that a sheet width acquired by a acquiring portion is a first width, the controller starts the contact operation, so as to feed a subsequent sheet, on a basis of detection of a trailing end of the sheet by a detecting portion, and -3-in a case that the sheet width acquired by the acquiring portion is a second width broader than the first width, the controller starts the contact operation, so as to feed the subsequent sheet, before the trailing end of the sheet passes a detecting position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.